                                                                                                   FILED
                                                                                                JUN 2 5 2020
                       IN THE UNITED STATES DISTRICT COURT                                  PETER~ MOORE, JR., CLERK
                   FOR THE EASTERN DISTRICT OF ORTH CAROLINA                                 US DIS, RICT COURT, EDNC
                                                                                           BY - --1,£ '"        DEP CLK
                                SOUTHERN DIVISION

                                               )
IN RE APPLICATION OF THE                       )
UNITED STATES OF AM ERICA FOR                  )
AN ORDER AUTHORIZING THE                       )
INSTALLATION AND USE OF PEN                    )          MISC. NO.    _1_:_~Q___M
                                                                                 _&
                                                                                  ~lI 3 \./ <J(,..
REGISTERS A D TRAP AND T RACE                  )
DEVICES FOR THE CELLULAR                       )
TELEPHO E ASS IGNED CALL                       )
NUMBER(310)427-0655                            )             Filed Under Seal
_______________                                )


                                          APPUCATIO

         The U nited States of America, moving by and through Laura S. Howard, its undersigned

counsel, respectfully submits under seal this ex parle application for an order pursuant to 18

U.S.C §§ 3122 and 3123, authorizing the insta llation and use of pen registers and trap and trace

devices ("pen-trap devices") to record, decode, and/ or capture dialing, routing, addressing, and

signaling information associated with each communication to or from the cell phone number

described in Attachment A. In support of this application, the United States asserts :

         1.     Th is is an application , made under 18 U.S.C. § 3122(a)(l), for an order under 18

U .S.C. § 3123 authorizing the installation and use of pen registers and trap and trace devices.

         2.     An application under 18 U .S.C. § 3 l 22(a)(l) must include tlu·ee elements: ( 1) "the

identity of th e attorney for the Government or the State law enforcement or investigative officer

making the application;" (2) " the identity of the law enforcement agency conducting the

investigation ;" and (3) "a certification by the applicant that the information likely to be obtained

is relevant to an ongoing criminal investigation being conducted by that agency." 18 U.S.C. §

3 l 22(b).




         Case 7:20-mj-01134-JG Document 1 Filed 06/25/20 Page 1 of 9
        3.      The undersigned app lica nt is an "attorney for the government" as defined in Rul e

l (b)(]) of the Federal Rul es of Criminal Procedure.

        4.      The law enforcement agency conducting the investigation is the Bureau of

Alco hol, Tobacco, Firearms, and Explosives ("ATF").

        5.      The applicant hereby ce1tifies that the information likel y to be obtained by the

requested pen-trap devices is relevant to an ongoing criminal investi gation being cond ucted by

the ATF.

        6.      This Court is a "court of competent jurisdiction" under 18 U.S.C. § 3122(a)(2)

because it " has jurisdiction over the offense being investigated.' 18 U .. C. § 3127(2)(A)(i).

                                  ADD ITIO AL INFORMATION

        7.      Other than the three elements described above, federa l law does not require that

an application fo r an order authori zing the installation and use of pen registers and trap and trace

devices speci fy any facts . The fo llowing addi ti onal informati on is provided to demonstrate that

the order requested falls within this Co urt ' s authority to authorize the installation and use of a

pen register or trap and trace device und er 18 U .S .C. § 3123(a)( 1).

        8.      A " pen register" is "a device or process which records or decodes dialing, routing,

addressin g, or signaling information transmitted by an instrument or facility from which a wire

or electroni c communication is transmitted." 18 U.S.C. § 3 127(3) . A "trap and trace device" is

'a device or process which captures the incoming electronic or other impulses which identify the

origi nating number or other dial ing, routing, addressing, and signaling informa ti on reasonably

li ke ly to identify the source of a wire or electronic com muni cation ." 18 U.S.C. § 3127(4).




                                                   2


        Case 7:20-mj-01134-JG Document 1 Filed 06/25/20 Page 2 of 9
         9.     In the trad itiona l tele phone contex t, pen registers captured the destination phone

numbers of outgo ing calls, while trap and trace devices captured the phone numbers of incoming

calls.   Similar principles app ly to other kind s of wi re an d electronic comm unications, as

described below.

         10.    The Internet is a global network of computers and other devices. Devices directly

connected to th e Internet are identified by a unique number called an Internet Protoco l or " IP"

address. Thi s number is used to route inforn1ation between devices. Generally, when one device

requests information from a second device, the requesting device specifies its own IP address so

that the responding device knows where to se nd its response. An IP address is analogous to a

telephone number and can be reco rd ed by pen-trap devices, and it indicates the online identi ty of

the comm uni cating device without revealing the communication's co nte nt.

         11 .   A network is two or more computers or other devices connected to each other that

can exchan ge inform ation with each other via some transmission method, such as by w ires,

cables, or radio waves. The equipme nt that connects a co mputer or other device to the network

is comm onl y referred to as a network adapter.       Most network adapte rs have a Medi a Access

Contro l (" MAC") address assigned by the manufacture r of the adapter that is designed to be a

unique identify ing number.    An adapter ' s unique MAC address allows for proper routin g of

communications on a local area network and may be used for other purposes, such as

authent ication of customers by some network se rvice providers. Unlike a device's JP address

that often changes each time a device conn ects to the Internet, a MAC address is fixed at the tim e

of manufacture of the adapter.     Because the address does not change and is intended to be

unique, a MAC add ress can allow la w enfo rcement to identify whethe r communications sen t or

received at different tim es are associated with the same adapter.




                                                  3


         Case 7:20-mj-01134-JG Document 1 Filed 06/25/20 Page 3 of 9
        12.       On the Internet, data transferred between devices is not sent as a continuous

stream, but rather it is split into discrete packets. Generally, a single communication is sent as a

series of packets . When the packets reach their de tination the receiving device reassembles

them into the complete communication. Each packet has two parts: a header with routing and

control information, and a payload, which generally contains user data. The header contains

non-content information such as the packet's source and destination IP addresses and the

packet 's size.

        13.       In addition, different Internet applications are associated with different " port

numbers,'' or numeric identifiers. The port number is transmitted along with any communication

using that application.      For example, port 80 typically is associated with communications

involving the World Wide Web.

        14.       A cellular tel ephone, or cell phone, is a mobi le device that transmits and receives

wire and electronic communications. Individuals using cell phones contract with cellular service

providers, who maintain antenna towers covering specific geographic areas. In order to transmit

or receive calls and data, a cell phone must send a radio signal to an antenna tower that, in tum,

is connected to a cel lular service provider's network.

        15.       In addition to a unique telephone number, each cell phone has one or more unique

identifiers embedded inside it.       Depending upon the cel lular network and the device, the

embedded unique identifiers for a cell phone could take several different forms , including an

Electronic Serial Number ("ESN"), a Mobile Electronic Identity Number ("MEIN"), a Mobile

Identification     umber (" MIN'), a Subscriber Identity Module ("SIM "), an International Mobile

Subscriber Identifier (" IMS!"), a Mobile Subscriber Integrated Services Digital               etwork

 umber (" MSISD "), or an International Mobile Station Equipment Identity ("IMEi"). When a




                                                    4


         Case 7:20-mj-01134-JG Document 1 Filed 06/25/20 Page 4 of 9
cell phone connects to a cellular antenna or tower, it reveals its embedded unique identifiers to

the cellular antenna or tower, and the cellul ar antenna or tower records those identifiers as a

matter of course. The unique identifiers- as transmitted from a cell phone to a cellular antenna

or tower- are like the telephone number of an incoming call. They can be recorded by pen-trap

devices and indicate the identity of the cel l phone device making the communication without

revealing the commun ication's content.

        16.    In addition, a list of incoming and outgoing telephone numbers is generated when

a cell phone is used to make or receive calls, or to send or rece ive text messages (whi ch may

include photographs, videos, and other data). These telephone numbers can be recorded by pen-

trap devices and then used to identify the patties to a communication without revealing the

communication' s contents.

        17.   A cell phone can also be used to exchange text messages with email accounts.

The emai l addresses associated with those text messages can be recorded by pen-trap devices and

then used to identify pa11ies to a communication without revealing the communication's

contents.

        18.   Cellular phones can connect to the Internet via the cellular network. When

connecting through the cellular network, Internet communications sent and received by the

cellular phone each contain the same unique identifier that identifies cellular v01ce

comm uni cations, such as an ESN, MEIN, MIN, SIM, IMS! , MSISDN, or IMEi.                Internet

communications from a cellular phone also contain the IP address associated with that cellular

phone at the time of the communication. Each of these unique identifiers can be used to identify

parties to a communication without revealing the communication' s contents.




                                               5

         Case 7:20-mj-01134-JG Document 1 Filed 06/25/20 Page 5 of 9
                                       THE RELEVANT FACTS

        19.       The United States government, including the ATF, is investigating the trafficking

of narcotics. The investigation concerns possible violations by known and unknown individuals

of, inter alia, Title 2 1, Un ited States Code, Sections 841 and 846.

       20.        The conduct being investigated involves use of the cell phone number described

m Attachment A in committing the above-listed offenses.                 To further the investigation,

investigators need to obtain the dialing, routing, addressing and signaling information associated

with commW1ications sent to or from the cell phone number.

       21.        The pen-trap devices sought by this application will record, decode, and/or

capture dialing,      routing,   addressi ng,   and   signaling information associated    with each

communication to or from the cell phone number described in Attachment A, including the date,

time, and duration of the communication and the following, without geographic limit:

              •   IP addresses associated with the cell phone device or devices used to send or

                  receive electronic co mmunications

              •   Any unique identifiers associated with the cell phone device or devices used to

                  make and receive calls with the cell phone numbers described in Attachment A, or

                  to send or receive other electronic communications, including the ESN, MEIN,

                  JMSI , IM Ei, SIM, MSISDN , or MIN

              •   IP addresses of any websites or other servers to which the cell phone device or

                  devices connected

              • Source and destination telephone numbers and emai l addresses




                                                      6


        Case 7:20-mj-01134-JG Document 1 Filed 06/25/20 Page 6 of 9
                                   GOVERNMENT REQUESTS

        22 .    For th e reasons stated abo ve; the United States requests that the Court enter an

Order authori zing the extension of the installation and use of pen-trap devices to record, decode,

and/or capture the dialing, routi ng, addre ssing, and signaling info m1ation described above for

each communication to or from the cell phone numbers described in Attachment A, to include

the date, time, and durati on of the communication, without geographic limit. The United States

does not request and does not seek to obtain the contents of any commu nications, as defin ed in

18 U. S.C. § 25 10(8).

        23.     The United States further requests that the Court authorize the foregoing

installati on and use for a period of sixty days fro m the date of the Court ' s Order, pursuant to 18

U.S.C. § 3123(c)(l).

        24.     The United     tates further requests pursuant to 18 U.S.C. §§ 3123(b)(2) and

3 l 24(a)-(b), that the Court order Cellco Partnership, d/b/a Verizon Wireless (' Verizon") and any

other person or entity provid ing wire or electronic communication service in the United States

whose assistance may faci litate execution of this Order to furnish , upon service of the Order,

information, facilities , and technical assistance necessary to install the pen-trap devices,

incl udin g installation and operation of th e pen-trap devices unobtrusively and with minimum

disruption of normal service. Any entity providing such assistance shall be reaso nabl y

compensated by the ATF, pursuant to 18 U.S.C . § 3 124(c), for reasonable expenses incurred in

providing fac ilities and assistance in furtherance of this Order.

        25 .   The Uni ted States further requests that the Court order Verizon and any other

person or entity whose assistance may faci litate execution of this Order to noti fy the applicant

and the A TF of any changes rel ating to the cell phone number described in Attachment A, and to




                                                   7


         Case 7:20-mj-01134-JG Document 1 Filed 06/25/20 Page 7 of 9
provide prior notice to the applicant and the ATF before terminating or changing service to the

cell phone number.

         26.   The United States further requests that the Court order that ATF and the applicant

have access to the information collected by the pen-trap devices as soon as practicable, twenty-

four hours per day, or at such other times as may be acceptable to them , for the duration of the

Order.

         27.   The United States further requests, pmsuant to 18 U.S.C. § 3123(d)(2), that the

Cowi order Verizon and any other person or entity whose assistance facilitates execution of this

Order, and their agents and employees, not to disclose in any manner, directly or indirectly, by

any action or inaction, the existence of this application and Order, the resulting pen-trap devices,

or this investigation, unless and until authorized by this Court, except that Verizon may disclose

this Order to an attorney for Verizon for the purpose of receiving legal advice.

         28.   The United States fi.1rther requests that this matter be sealed until otherwise

ordered by the Comi, pursuant to 18 U.S.C. § 3123(d)(l) .

         29.   The United States further requests that the Clerk of the Court provide the United

States Attorney's Office with filed copies of this application and Order, and provide filed copies

of this Order to the A Tf and Verizon upon request.




                 [REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]




                                                 8


         Case 7:20-mj-01134-JG Document 1 Filed 06/25/20 Page 8 of 9
       30 .   The foregoing is based on information provided to me in my official capacity by

agents of the ATF.

       I declare under penalty of perjury that the foregoing is tru e and correct.

       Executed on 25th day of June, 2020.


                                              ROBERT J. HIGDON, JR.
                                              United States Attorney



                                        BY:L~ f , ,
                                              Assistant United States Attorney
                                              Criminal Division
                                              150 Fayetteville Street, Suite 2100
                                              Ralei gh, C 27601
                                              Telephone : 919-856-4530
                                              Fax: 919-856-4487
                                              E-Mail: laura.howard2@usdoj .gov
                                                C Bar No. 38485




                                                  9

         Case 7:20-mj-01134-JG Document 1 Filed 06/25/20 Page 9 of 9
